PER CURIAM.
Upon review of the briefs, and the record presented, we have determined that disposition of this appeal is governed by Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1st DCA 1979), in which the court held that in appellate proceedings, the decision of the trial court has the presumption of correctness, and the burden is on the appellant to demonstrate error; the lack of a trial transcript or a proper substitute precludes appellate review of the underlying factual issues so as to preclude the conclusion that the trial court’s judgment is not supported by the evidence, or upon some alternative theory.
AFFIRMED.
SMITH, BARFIELD and MICKLE, JJ., concur.